Citation Nr: 0814565	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.

3.  Entitlement to an effective date earlier than October 12, 
2004, for the award of a 50 percent evaluation for major 
depression with co-diagnosis of post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1990, from October 1993, to May 12, 1994, and from July 1994 
to October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2007, the veteran and her father testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  She submitted additional evidence at the 
hearing along with a waiver, which will allow the Board to 
consider the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2007).  A further addendum by the appellant has 
also been submitted with a similar waiver.

The issue of entitlement to an effective date earlier than 
October 12, 2004, for the award of a 50 percent evaluation 
for major depression with co-diagnosis of post-traumatic 
stress disorder addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for right ankle disability was denied 
in an August 2001 rating decision.  The RO noted she had 
injured her right ankle in service, but that she had failed 
to bring forth evidence of any permanent residual or chronic 
disability as a result of the injury.  The veteran was 
notified of the decision, including the appeal rights, and 
she did not appeal the decision.

2.  The evidence received since the August 2001 rating 
decision is cumulative and redundant of evidence of record at 
the time of the August 2001 decision and does not raise a 
reasonable possibility of substantiating the claim.

3.  Service connection for bilateral pes planus was denied in 
a March 1998 rating decision.  The RO noted that bilateral 
pes planus had been noted at entry and that there was no 
evidence that the condition had been permanently aggravated 
by service.  The veteran was notified of the decision, 
including the appeal rights, and she did not appeal the 
decision.

4.  Evidence has been associated with the claims file which 
provides a medical opinion that pes planus was aggravated 
during the veteran's service, which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.

5.  Bilateral pes planus existed prior to service.

6.  The preponderance of the evidence is against a finding 
that bilateral pes planus was permanently made worse during 
any period of service.




CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied service 
connection for right ankle disability, is final; the evidence 
received is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).

2.  The March 1998 rating decision, which denied service 
connection for bilateral pes planus, is final; the evidence 
received is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).

3.  Bilateral pes planus was not aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

VA advised the veteran of some of the essential elements of 
the VCAA in a March 2005 letter.  VA informed the veteran 
that it was responsible for obtaining relevant evidence held 
by any federal agency and that it would make reasonable 
efforts to obtain any relevant records not held by a federal 
agency.  It also requested that the veteran submit any 
evidence in her possession that pertained to the claim.  As 
to informing the veteran of the evidence necessary to 
substantiate the claim, VA's letter does not fully comply 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(addressing requirements of VCAA notice in claims that have 
been previously denied).  In the letter, VA noted that the 
claim for service connection for pes planus and right ankle 
disability had been denied previously and that the veteran 
would need to submit new and material evidence to reopen the 
claims.  It provided the veteran with the definition of "new 
and material evidence."  VA, however, failed to inform the 
veteran of what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denials.  Rather, it merely stated that her claim had been 
denied because service connected had not been shown without 
specifying the elements that had been insufficient at the 
time of the prior denials.  

Because the Board is reopening the claim for service 
connection for bilateral pes planus, the Kent failure is not 
prejudicial because the veteran has succeeded in reopening 
the claim.  As to the claim involving the right ankle, the 
Board finds that the veteran has not been prejudiced by VA's 
failure to tell the veteran of what evidence would be 
necessary to substantiate that element required to establish 
service connection that was insufficient at the time for 
several reasons.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  First, the veteran received a copy of the August 
2001 rating decision.  In that rating decision, the RO stated 
there was no evidence that showed the veteran had "any 
permanent residual or chronic disability as a result of [the] 
service[-]related injury."  Thus, she was told there was a 
lack of evidence of current disability.  The veteran alleges 
in this appeal that she has a current right ankle disability.  
Thus, her argument would establish that she is aware that she 
needs to show she has a current disability.  Second, the 
January 2007 statement of the case explained to the veteran 
why her claim had been denied previously and what evidence 
would be necessary to establish service connection.  
Specifically, the Decision Review Officer stated that at the 
time of the prior denial, there was a lack of evidence of 
current right ankle disability.  He then described the 
evidence that had been received since the August 2001 rating 
decision and stated that, "[N]one of it contains specific 
evidence of current residuals of a right ankle injury."  He 
then stated that the claim could not be reopened.  

After this statement of the case, the veteran was able to 
present additional evidence and testimony before the 
undersigned Veterans Law Judge.  It is for these reasons that 
the Board does not find that the veteran has been prejudiced 
by VA's failure to provide her with this information in 
connection with his application to reopen prior to initial 
consideration of her claim.

The March 2005 letter also did not inform him of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations; 
however, the Board finds that the veteran has not been 
prejudiced by this.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  No new disorder is being service connected and thus 
neither an evaluation nor effective date is being assigned.  
Nevertheless, a letter providing this information was sent to 
the veteran in March 2006.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  The veteran has not 
identified existing evidence that is necessary for a fair 
adjudication of the claim.  The Decision Review Officer 
reopened the veteran's claim of service connection for 
bilateral pes planus and obtained a medical examination and 
opinion.  There was no medical examination provided for the 
claim involving the right ankle, as such would not be 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  VA has obtained VA treatment records 
and private medical records.

At the October 2007 hearing before the undersigned, the 
veteran complained that it was unclear what kind of 
qualifications the examiner had who had conducted the March 
2006 VA examination.  The implication was that this person 
may not be competent to provide a medical opinion.  The Board 
has access to the examiner's credentials, which indicate the 
examiner is a "physician."  Therefore, the undersigned 
finds that the examiner's qualifications are appropriate for 
that examination.

No further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

A.  Right ankle disability

The veteran contends that she developed a chronic right ankle 
disability during service.  At the October 2007 hearing, the 
veteran stated that she sustained three sprains in service.  
She described ongoing pain in the right ankle since service 
and stated she was currently wearing an ankle brace.  The 
veteran claimed that when she was examined after getting out 
of service that the examiner examined her left ankle but did 
not examine her right ankle because it was "not on the 
list."  (The veteran is service connected for a left ankle 
disability.)

Service connection for a right ankle disability was denied by 
the RO in an August 2001 rating decision.  The relevant 
evidence of record at that time was service treatment 
records, VA treatment records and examination reports, a 
private medical record, and the veteran's application for 
benefits.  A September 6, 1994, service treatment record 
shows that the veteran complained of right ankle pain due to 
a fall that occurred earlier that month (September 2).  She 
reported having prior swelling and keeping her ankle elevated 
and using ice.  She stated she was doing better.  The 
examiner stated that the right ankle had full range of 
motion, was stable, and had no swelling.  The assessment was 
status post ankle sprain.  There is no separation 
examination.  The veteran was discharged with three 
diagnoses, which did not include a right ankle disability.  A 
July 1997 letter from a podiatrist shows he found that range 
of motion of the ankle joint (he did not specify which ankle 
joint) was within normal limits without pain or crepitation.  
He stated the subluxation talar joint range of motion was 
abnormal for increase pronation.  He diagnosed "Chronic 
ankle instability."  (Again, he did not specify which 
ankle.)  An October 1997 VA examination report shows the 
examiner found that passive and active examination of all 
joints was normal.  There was no limitation of motion of her 
joints.  An April 1998 VA examination report shows that the 
right ankle had normal flexion and extension with normal 
inversion and normal eversion.  (The examiner found the left 
ankle had ligamentous insufficiency.)

The RO determined that the evidence failed to show that the 
veteran had brought forth evidence showing that she had 
permanent residuals or a chronic disability as a result of 
the in-service right ankle injury and denied service 
connection.  She was notified of the August 2001 decision 
along with the appeal rights, and she did not appeal the 
decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The Board has reviewed the evidence received since the 2001 
denial and finds that none of it is new and material 
evidence.  At the time of the 2001 denial, there was a lack 
of competent evidence of current disability related to her 
right ankle.  The additional evidence consists of VA medical 
records, VA examination reports, private medical records, a 
lay statement from her former husband, and statements and 
testimony from the veteran.  The medical records do not 
address her right ankle or show any current right ankle 
disability.  Thus, this is cumulative and redundant of 
evidence of record at the time of the August 2001 decision 
and cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  None of the evidence received since 
the 2001 rating decision cures the defect of the lack of 
competent evidence of a current disability.  Thus, the 
evidence received cannot constitute new and material 
evidence, as it merely confirms a fact that was already of 
record at the time of the last denial.  See Cox v. Brown, 5 
Vet. App. 95, 99 (1993).  

While the veteran and has testified she has a current right 
ankle disability, such argument had been made at the time of 
the last final denial and thus it is cumulative and redundant 
of the evidence that was of record at the time of the August 
2001 rating decision.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Regardless of the duplicative nature of her current 
assertions, her testimony would not be competent to reopen 
the claim for service connection for a right ankle 
disability, as that requires a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the August 
2001 rating decision is cumulative and redundant of evidence 
of record at the time of the August 2001 decision and does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
application to reopen such claim is denied.

B.  Bilateral pes planus

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
bilateral pes planus.  The claim for service connection for 
bilateral pes planus was denied in a March 1998 rating 
decision because VA determined bilateral pes planus had pre-
existed service and had not been aggravated during service.  
Since the 1998 rating decision, evidence has been received 
that shows a VA podiatrist stating that the pes planus had 
been exacerbated by her duties during her enlistment and 
causing her present condition.  This relates to an 
unestablished fact necessary to substantiate the claim, and 
the claim is reopened and will be considered on the merits.  
See 38 C.F.R. § 3.156(a).  There is no prejudice to the 
appellant as the RO had discussed all the evidence at the 
time of decision the case that lead to this appeal.  
Moreover, the RO has argued the case on the merits 
essentially throughout.  As such, the Board may proceed to a 
merits review without prejudice.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2007).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

Under 38 U.S.C.A. § 1153, it provides that a pre-existing 
injury or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  The provisions of 38 C.F.R. § 3.306(b) provide that 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service.

At the October 2007 hearing, the veteran testified she had no 
problems with her feet prior to service.  In fact, she stated 
she was very active, such as being on the track team.  She 
described doing a lot of hiking as well prior to service.  
The veteran also stated she helped her father on the farm.  
The veteran's father testified that he and the veteran had 
done lots of physical activities together before she entered 
service.  The veteran stated her shoe size was a size six in 
the sixth grade, which progressed to a size nine and a half 
when she was in the ninth grade.  She stated she entered 
service wearing a men's size seven and a half.  The veteran 
described being issued a pair of boots in a seven and a half 
and thinking they were too big.  She stated she did a lot of 
marching and running.  The veteran stated that the problems 
with pain in her feet started during basic training and she 
was given arch supports that seemed to take care of the 
problem for the time being.  After basic training, she stated 
that she was not on her feet as much and that her feet were 
"fine."  It was after she went back into the service that 
she began having problems with her feet again.  She stated 
that by the time she was discharged from service, her shoe 
size was a size 10.

An October 1988 report of medical examination shows that 
clinical evaluation of the feet was abnormal.  The examiner 
stated the veteran had mild bilateral pes planus, which was 
asymptomatic.  Because this was noted at entry, the 
presumption of soundness is rebutted, and the issue before 
the Board is whether the pre-existing condition was 
aggravated during any of the veteran's periods of service.  
The Board will address each period of service individually.

1.  First period of service - June 1989 to October 1990

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the disability was aggravated during this 
period of service.  The service treatment records during this 
period of service show that the veteran complained of pain in 
her feet.  In November 1989, she reported being unable to 
participate in prolonged runs because of foot discomfort.  
Physical examination showed that her pes planus was flexible.  
A December 1989 x-ray of both feet showed mild pes planus of 
the left foot.  In March 1990, she was seen with complaints 
of experiencing pain when "double timing" up and down 
hills.  The examiner stated she had complete active range of 
motion, bilaterally.  There was no pain to palpation of the 
feet, bilaterally.  

There are no other service treatment records from this period 
of service.  While it would appear that there was some 
increase in symptoms, it does not appear that any increased 
symptomatology was permanent.  For example, a January 1993 
report of medical examination shows that clinical evaluation 
of the feet was "normal."  In a report of medical history 
completed by the veteran at that time, she denied having a 
history of foot pain.  This would indicate that any increased 
pain she described feeling in service did not cause a 
permanent aggravation, since she was denying any impairment 
of her feet as of January 1993.  She reiterated the lack of 
problems with her feet in a May 1994 Applicant Medical 
Prescreening Form, where she denied any impaired use of the 
feet.  This further supports a finding that any increase pain 
she experienced during her first period of service was 
temporary.

The medical opinions addressing the issue of aggravation do 
not distinguish between the veteran's three periods of 
service.  Nevertheless, the Board finds that the medical 
opinions that found pes planus was not aggravated during 
service but rather was the result of the natural progress of 
the disease process outweigh the medical opinions that state 
her condition was aggravated during service.  A physical 
evaluation board determined that pes planus was not 
aggravated during service.  This is most proximate to the 
time in question.  It was noted that a service physician, who 
had physically examined the veteran, had found that the 
subjective discomfort described by the veteran was "out of 
proportion to objective findings."  The physician 
substantiated this opinion by stating that the pes planus was 
not anatomically or radiographically particularly severe and 
that he was at a loss to explain the degree of the veteran's 
pain or its fractoriness to rest and anti-inflammatory 
medications.  He concluded that the progression of her 
symptomatic pes planus was objectively within the expected 
range for the natural progression of this condition.  He 
noted the veteran's report of change in shoe size and that 
there were a "number of possible reasons" for the increase, 
including continued growth of the foot, too-tight boots, the 
need for her footgear to accommodate orthotic inserts, 
partial collapse of the longitudinal arch, and looser-fitting 
footgear.  This medical opinion was based on physical 
examination, x-rays, and medical principles.

In a March 2006 VA examination report, the examiner made the 
same conclusion as that made in service, which was that the 
pre-existing pes planus was not permanently aggravated during 
service.  He based such opinion on review of the claims file 
and provided a rationale for his opinion.  

In a July 2005 clinical record, the VA podiatrist stated that 
it was more likely than not that the veteran's flat foot 
condition was exacerbated by her duties during her enlistment 
causing her present symptomatic state.  The Board has 
accorded this medical opinion lessened probative value for 
several reasons.  This podiatrist does not indicate whether 
he had an opportunity to review the claims file, and appears 
to be basing his opinion on history reported by the veteran.  
While the veteran believes her condition was aggravated 
during service, addressing the issue of aggravation would 
essentially require a review of the service treatment records 
because a condition can be exacerbated during service, but be 
attributable to the natural progress of the disease process 
or possibly be only a temporary increase in symptomatology.  
This cursory conclusion without any rationale or any 
indication of having reviewed objective records at the time 
in question cannot be given the same kind of weight that the 
above-described medical opinions can, since at least one of 
the examiners had an opportunity to examine the veteran's 
feet at the time of final discharge from service in 1997.  He 
was in the best position to determine whether the pre-
existing disability was aggravated during service.  Both 
physicians who did not find that pes planus had been 
aggravated beyond the natural progress of the disease process 
had an opportunity to review the service medical records and 
both provided a rationale for their opinions.  This is why 
the Board has accorded these medical opinions more probative 
value.

A July 1997 medical examination by a private podiatrist shows 
that her feet had a pes planus deformity.  He described her 
pronation as "severe."  He noted that her shoe size was a 
seven and a half in 1989 and was now a ten and a half, which 
he stated could only be explained as a result of the 
lengthening of her foot secondary to the gradual increased 
severity of the pes planus deformity.  The Board finds that 
the March 2006 VA examiner's and Physical Evaluation Board's 
medical opinions outweigh this medical opinion as well.  
While the private podiatrist states that there was a 
"gradual increase[] in severity of the pes planus 
deformity," he does not indicate whether such was beyond the 
natural progress of the disease process.  The medical opinion 
by the physical evaluation board agrees that the pes planus 
disability had increased in severity, but determined that 
such increase in symptoms was due to the natural progress of 
the disease process.  This is a much more specific medical 
opinion than the private podiatrist's and takes into 
consideration that this disability is not static and can 
progress over time.  Therefore, the more detailed opinion is 
accorded more probative value.

For the above-described reasons, the Board finds that the 
preponderance of the evidence is against a finding that the 
pre-existing bilateral pes planus was aggravated beyond the 
natural progress of the disease process during her first 
period of service.  While the veteran has claimed that her 
disability was aggravated during service, she is not 
competent to provide the legal definition of aggravation, as 
that requires a medical opinion.  See Espiritu, 2 Vet. App. 
at 494.  The benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.

2.  Second period of service - October 1993 to May 1994

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the disability was aggravated during this 
period of service.  The service treatment records during this 
period of service fail to show any complaint of pes planus.  
The May 1994 Applicant Medical Prescreening Form described 
above was completed after this period of active duty, which 
had ended earlier that month.  Nevertheless, that shows the 
veteran denied any impaired use of her feet, which would show 
no increased symptoms (or any symptoms) during this period of 
service.  A June 1994 report of medical examination indicated 
the veteran had bilateral pes planus but that it was 
asymptomatic.  

As stated above, once a condition is properly found to have 
been pre-existing, the presumption of aggravation provides 
that a pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be applicable to this period of service, as the veteran's 
service treatment records do not show a worsening of the 
bilateral pes planus.  See id.; see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996) (presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service).  

For the above-described reasons, the Board finds that the 
preponderance of the evidence is against a finding that the 
pre-existing bilateral pes planus was aggravated beyond the 
natural progress of the disease process during her second 
period of service.  While the veteran has claimed that her 
disability was aggravated during service, she is not 
competent to provide the legal definition of aggravation, as 
that requires a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The benefit-of-the-doubt rule 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
3.  Third period of service - July 1994 to October 1997

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the disability was aggravated during this 
period of service.  The service treatment records during this 
period of service show that the veteran complained multiple 
times of pain in her feet.  In December 1995, she was seen 
for bilateral foot pain when running.  The examiner noted the 
veteran was able to heel and toe walk without difficulty.  
The examiner diagnosed bilateral pes planus, which was 
chronic.  In March 1996, she was fitted for arch supports.  
She described having pain in her feet "for years."  She was 
put on physical profile for her feet in April 1996 and again 
in July 1996.  A July 1997 medical examination by a private 
podiatrist shows that her feet had a pes planus deformity.  
He described her pronation as "severe."  He noted that her 
shoe size was a seven and a half in 1989 and was now a ten 
and a half, which he stated could only be explained as a 
result of the lengthening of her foot secondary to the 
gradual increased severity of the pes planus deformity.  
Thus, there is no doubt that the veteran's bilateral pes 
planus increased in severity during this period of service.  
The question is whether it was due to the natural progression 
of the disease process, which the Board finds is the case.  

The Board has accorded more probative value to the medical 
opinions against a finding that pes planus was aggravated 
beyond the natural process of the disease process than the 
ones that support a finding of aggravation.  It has discussed 
why it has accorded the former medical opinions more 
probative value and why the July 1997 and July 2005 opinions 
were accorded lessened probative value.  That discussion is 
applicable here as well and need not be repeated.  

For the above-described reasons, the Board finds that the 
preponderance of the evidence is against a finding that the 
pre-existing bilateral pes planus was aggravated beyond the 
natural progress of the disease process during her third 
period of service.  While the veteran has claimed that her 
disability was aggravated during service, she is not 
competent to provide the legal definition of aggravation, as 
that requires a medical opinion.  See Espiritu, 2 Vet. App. 
at 494 (1992).  The benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The application to reopen the claim for service connection 
for right ankle disability is denied.

The application to reopen the claim for service connection 
for bilateral pes planus is reopened, and service connection 
for bilateral pes planus is denied.


REMAND

In a June 2006 Memorandum, the veteran alleged that there was 
clear and unmistakable error in the August 2001 rating 
decision, which continued the 10 percent evaluation for major 
depression.  (The veteran did not appeal that rating 
decision.)  She contends that the evidence clearly and 
convincingly showed she warranted a higher evaluation at that 
time for her service-connected psychiatric disorder.  

The Board finds that it must defer consideration of the 
veteran's claim for entitlement to an effective date earlier 
than October 12, 2004, for the award of a 50 percent 
evaluation for major depression with co-diagnosis of post-
traumatic stress disorder for VA to consider the veteran's 
allegations of clear and unmistakable error in the August 
2001 rating decision, as such claims is inextricably 
intertwined with the claim for an earlier effective date.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together); see also Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Specifically, if clear and 
unmistakable error is found in the August 2001 rating 
decision, it could directly impact the effective date of the 
award of the 50 percent evaluation for the service-connected 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should consider the 
veteran's claim of clear and unmistakable 
error in the August 2001 rating decision 
regarding the service-connected major 
depression (now characterized as major 
depression with co-diagnosis of post-
traumatic stress disorder).  

2.  Thereafter, as appropriate, the 
RO/AMC should readjudicate the veteran's 
claim for entitlement to an effective 
date earlier than October 12, 2004, for 
the award of a 50 percent evaluation for 
major depression with co-diagnosis of 
post-traumatic stress disorder.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


